Citation Nr: 1544414	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-08 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE
 
Entitlement to service connection for residuals of traumatic brain injury, to include blurred vision, speech problems, memory loss, and light sensitivity.
 
 
REPRESENTATION
 
Appellant represented by:  Connecticut Department of Veterans Affairs
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his spouse
 
 
ATTORNEY FOR THE BOARD
 
C. Howell, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from November 1982 to November 1986, and from July 1987 to April 1989.  The Veteran also served in the National Guard.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's "Virtual VA" and Veterans Benefit Management System (VBMS) claims files.  
 
The Veteran testified at a June 2015 videoconference hearing before the undersigned.  A transcript of that proceeding is associated with the Veteran's VBMS record.  Several of the Veteran's service treatment records are associated with his Virtual VA record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).   Also, a claim is not necessarily limited in scope to a single or particular diagnosis and should be construed "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed processing that claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).
 
In this case, there is evidence that the Veteran suffers from residuals of a traumatic brain injury, as he has a history of treatment for symptoms of traumatic brain injury.  See, e.g., March 2011 and March 2013 VA Treatment Records; August 2015 Private Medical Records.  There is  probative testimony from the Veteran of an in-service injury.  In January 1986, he was stationed in Germany, where he slipped off of a railroad car, struck his head on the tracks, and lost consciousness.  See, e.g., June 2015 Board Hearing Testimony.
 
Under these circumstances, a remand is needed to obtain a VA examination to address whether the Veteran currently has residuals of traumatic brain injury that are etiologically related to service.  The Board notes that the Veteran contends his traumatic brain injury is a result of his January 1986 accident.  The service medical records do not reveal a diagnosis of a traumatic brain injury, but they do show that in September 1983 he passed out after receiving an inoculation.  Further, they show that he sustained a laceration to the nose after being kicked in August 1987.  He did not lose consciousness.  Notably, at a March 1989 separation examination the appellant specifically denied a history of any head injury and any period of unconsciousness.

Any outstanding, relevant treatment records should also be obtained.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain all outstanding VA and private medical records relating to the etiology of any diagnosed traumatic brain injury.  All records received should be associated with the claims file.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any residuals of traumatic brain injury.  The examiner must review the Veteran's Virtual VA and VBMS files.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed residuals of traumatic brain injury are etiologically related to service, including the alleged January 1986 accident.   A complete rationale must be provided for these opinions.

The examining physician is advised that she/he must discuss the Veteran's self-reported history of symptoms since active duty.  The physician is advised that while the Veteran is competent to state that he has blurry vision, problems speaking, and light sensitivity since service, he is competent to state that he has now suffers from a traumatic brain injury, or that he suffered a traumatic brain injury in service.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of this claim.  38 C.F.R. §§3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that the notice scheduling the examination was sent to his last known address.  The examiner must also indicate whether any notice that was sent was returned as undeliverable.

4.  Thereafter, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the actions detailed above, readjudicate the claim.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




